TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00452-CR
NO. 03-10-00453-CR


Jason Mack, Appellant

v.

The State of Texas, Appellee




FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
NOS. D-1-DC-07-206039 & D-1-DC-08-904089,
HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his third motion for extension of time to file
appellant's brief.  We grant the motion and ORDER counsel to file appellant's brief no later than
February 14, 2011.  No further extensions will be granted.  If counsel fails to file a brief by the
deadline, a hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered January 28, 2011.

Before Justices Puryear, Pemberton, and Rose
Do Not Publish